DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 09/08/21.  Regarding the amendment, claims 1-19 are present for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 10,931,154 B2) in view of Inoue et al. (US 10,355,570 B2).
Regarding claim 1, Masuda teaches a coil (10) comprising: 

wherein the upper surface of the i-th turn and the lower surface of the i-th turn extend perpendicularly to the axial direction of the coil (10).

    PNG
    media_image1.png
    633
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    147
    504
    media_image2.png
    Greyscale

  However, Masuda does not teach an insulating member disposed between an i-th turn and a turn adjacent to the i-th turn in an upward direction on an upper surface of the i-th turn or between the i-th turn and a turn adjacent to the i-th turn in a downward direction on a lower surface of the i-th turn, where i is an integer satisfying 1≤ i ≤ n.
Inoue teaches an outer rotor brushless motor having a stator coil (3a, fig 4) having an insulating member (4a) disposed between an i-th turn (3a1) and a turn adjacent to the i-th turn (3a2) in an upward direction on an upper surface of the i-th turn or between the i-th turn (3a1) and a turn adjacent to the i-th turn (3a0) in a downward  direction on a lower surface of the i-th turn (3a1), where i is an integer satisfying 1≤ i ≤ n to prevent decreases in the coil space factor while further improving heat dissipation (col 2 ln 49-51).

    PNG
    media_image3.png
    473
    705
    media_image3.png
    Greyscale


Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda’s coil with an insulating member disposed between an i-th turn and a turn adjacent to the i-th turn in an upward direction on an upper surface of the i-th turn or between the i-th turn and a turn adjacent to the i-th turn in a downward  direction on a lower surface of the i-th turn, where i is an integer satisfying 1≤ i ≤ n as taught by Inoue.  Doing so would prevent decreases in the coil space factor while further improving heat dissipation (col 2 ln 49-51).
Regarding claim 2, Masuda in view of Inoue teaches the claimed invention as set forth in claim 1, except for the added limitation of the insulating member maintains a gap between the i-th turn and a turn adjacent to the i-th turn to a predetermined distance.
Inoue further teaches an outer rotor brushless motor having a stator coil (3a, fig 4) having an insulating member (4a) wherein the insulating member (4a) maintains a gap (32) between the i-th turn and a turn adjacent to the i-th turn to a predetermined distance (see annotation fig 4 above) to improve heat dissipation (col 2 ln 49-51).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda in view of Inoue’s insulating member with the insulating member maintains a gap between the i-th turn and a turn adjacent to the i-th turn to a predetermined distance as further taught by Inoue.  Doing so would improve heat dissipation (col 2 ln 49-51)
Regarding claim 3, Masuda in view of Inoue teaches the claimed invention as set forth in claim 1, except for the added limitation of an insulating layer provided on a surface of the conductive wire.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda in view of Inoue’s insulating member with the insulating layer provided on a surface of the conductive wire as further taught by Inoue.  Doing so would improve heat dissipation (col 2 ln 49-51).
Regarding claim 4, Masuda in view of Inoue teaches the claimed invention as set forth in claim 1, except for the added limitation of the insulating member includes a plurality of insulating members arranged along a winding direction of the i-th turn, and the plurality of insulating members are arranged apart from each other in the winding direction.
Inoue further teaches an outer rotor brushless motor having a stator coil (3a, fig 4) having a plurality of insulating members (4a) arranged along a winding direction of the i-th turn, and the plurality of insulating members (4a) are arranged apart from each other in the winding direction (fig 4 above) to improve heat dissipation (col 2 ln 49-51).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda in view of Inoue’s insulating member having a plurality of insulating members arranged along a winding direction of the i-th turn, and the plurality of insulating members are arranged apart from each other in the winding direction e as further taught by Inoue.  Doing so would improve heat dissipation (col 2 ln 49-51).

Inoue further teaches an outer rotor brushless motor having a stator coil (3a, fig 4) having an insulating member (4a) wherein the insulating member (4a) continuously extends in a line shape along a winding direction of the i-th turn (fig 8b) to improve heat dissipation (col 2 ln 49-51).

    PNG
    media_image4.png
    375
    609
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda in view of Inoue’s insulating member with the insulating member continuously extends in a line shape along a winding direction of the i-th turn as further taught by Inoue.  Doing so would improve heat dissipation (col 2 ln 49-51).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Inoue, further in view of Seguchi (US 2006/0006757 A1).
Regarding claim 11, Masuda in view of Inoue teaches the claimed invention as set forth in claim 1, except for the added limitation of the insulating member is constituted by a plurality sheets of insulating paper.
Seguchi teaches a high voltage electric rotating machine having a stator with an insulating member (fig 18) wherein the insulating member is constituted by a plurality sheets of insulating paper (224, 225, and 226) to improve insulating performance (abstract).

    PNG
    media_image5.png
    535
    804
    media_image5.png
    Greyscale

.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Inoue and Seguchi, further in view of Ono (US 2014/0333409 A1).
Regarding claim 12, Masuda in view of Inoue and Seguchi teaches the claimed invention as set forth in claim 11, except for the added limitation of the coil is molded.
Ono teaches a coil (20) in an electric machine (10, fig 1a) wherein the coil (20) is molded (para [0026]) to reduce manufacturing cost and enhances the freedom of design of the cores (para [0029]).

    PNG
    media_image6.png
    322
    483
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    253
    607
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    320
    609
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda in view of Inoue and Seguchi’s coil with the coil is molded as taught by Ono.  Doing so would reduce manufacturing cost and enhances the freedom of design of the cores (para [0029]).
Regarding claim 13, Masuda in view of Inoue, Seguchi and Ono teaches the claimed invention as set forth in claim 12, except for the added limitation of the molded coil further comprising a coil cooling window.


    PNG
    media_image9.png
    560
    665
    media_image9.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda in view of Inoue, Seguchi and Ono’s coil with a coil cooling window as further taught by Inoue.  Doing so would improve heat dissipation (col 2 ln 49-51).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Inoue, Seguchi, and Ono further in view of Takizawa et al. (US 2014/0300239 A1).

Takizawa teaches a segment coil for a stator having a molded coil (5a, 5b, 5c, fig 2) wherein the molded coil (5a, 5b, 5c) comprising a line part (C, E1) where no resin is formed (coil 5a-5c having line portions wherein insulating resins 6 are not cover) to prevent eddy current and magnetic flux leakage (para [0129]).

    PNG
    media_image10.png
    334
    466
    media_image10.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda in view of Inoue, Seguchi and Ono’s coil with a line part where no resin is formed as taught by Takizawa.  Doing so would prevent eddy current and magnetic flux leakage (para [0129]).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Inoue, further in view of Ono.

Ono teaches a coil (20) in an electric machine (10, fig 2a) having an insulating member (30) wherein the insulating member (30) is constituted by one sheet of insulating paper (para [0020]) to reduce manufacturing cost and enhances the freedom of design of the cores (para [0029]).

    PNG
    media_image11.png
    382
    461
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    142
    507
    media_image12.png
    Greyscale


Regarding claim 16, Masuda in view of Inoue and Ono teaches the claimed invention as set forth in claim 15, except for the added limitation of the coil is molded.
Ono further teaches a coil (20) in an electric machine (10, fig 1a) wherein the coil (20) is molded (para [0026]) to reduce manufacturing cost and enhances the freedom of design of the cores (para [0029]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda in view of Inoue and Ono’s coil with the coil is molded as further taught by Ono.  Doing so would reduce manufacturing cost and enhances the freedom of design of the cores (para [0029]).
Regarding claim 17, Masuda in view of Inoue and Ono teaches the claimed invention as set forth in claim 16, except for the added limitation of the molded coil further comprising a coil cooling window.
Inoue further teaches an outer rotor brushless motor having a stator coil (3a, fig 4) having coil cooling window (32) between the stator coils (3a) to improve heat dissipation (col 2 ln 49-51).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda in view of Inoue and .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Inoue and Ono, further in view of Takizawa.
Regarding claim 18, Masuda in view of Inoue, and Ono teaches the claimed invention as set forth in claim 16, except for the added limitation of the molded coil further comprising a line part where no resin is formed.
Takizawa teaches a segment coil for a stator having a molded coil (5a, 5b, 5c, fig 2) wherein the molded coil (5a, 5b, 5c) comprising a line part (C, E1) where no resin is formed (coil 5a-5c having line portions wherein insulating resins 6 are not cover) to prevent eddy current and magnetic flux leakage (para [0129]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda in view of Inoue and Ono’s coil with a line part where no resin is formed as taught by Takizawa.  Doing so would prevent eddy current and magnetic flux leakage (para [0129]).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the coil further a positioning part that is provided on at least one of a surface, of an (i-1)th turn, facing the i-th turn and a surface, of the i-th turn, facing the (i-1)th turn and that is configured to hold the insulating member while positioning the insulating member as recited in claim 6, or the insulating member further includes intervening parts one of which is provided to intervene between the i-th turn and a turn adjacent to the i-th turn and another of which is provided to intervene between a j-th turn and a turn adjacent to the j-th turn, where j is an integer satisfying 1 < j < n and i # j; and a coupler that couples the intervening parts to each other on an outer peripheral side of the conductive wire as recited in claim 7, or the i-th turn is constituted by the conductive wire wound in a rectangular shape, and a following relationship is satisfied 4 ≤ L / (W1+W2+H1+H2) ≤ 22.3, where W1 is a width, of the conductive wire at the i-th turn, on an upper surface side, W2 is a width, of the conductive wire at the i-th turn, on a lower surface side, H1 is a thickness, of the conductive wire at the i-th turn, on an inner peripheral side, H2 is a thickness, of the conductive wire at the i-th turn, of an outer peripheral side, and L is a length, of the conductive wire, on an inner peripheral side of one side of the rectangular shape at the i-th turn as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remark, filed 09/08/21, with respect to the rejection(s) of claim(s) 1 under Tsuiki in view of Inoue have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masuda and Inoue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nabeshima et al. (US 2016/0380499 A1) teaches an insulated electric wire includes a rectangular conductor and an insulation film disposed on the periphery of the rectangular conductor. The insulation film is characterized by: the provision of a resin containing an imide structure within a molecule; and a peak value of less than 1.0 for the loss tangent tan ∂, which is represented by the ratio between the loss elastic modulus and the storage elastic modulus, as measured in the 50⁰C to 400⁰C range.
Podack (US 2012/0127872 A1) teaches the invention relates to a coil (1), in particular for an electric machine, in particular a transformator or an electromechanical converter, in particular an electric motor, for guiding an electric current for producing a magnetic field. Said coil consists of individual windings (2) that are essentially embodied as a flat body thus obtaining a tightly packed structure when the windings (2) are superimposed, and respectively, each winding (2) comprises at least one circulating conductor path with the exception of at least one electric interruption on one side. Said conductor path of a winding (2) comprises, on one point, an electroconductive .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834